FILED
                              NOT FOR PUBLICATION                           OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



REGINA LYNN VILLONE,                             No. 11-17418

                Plaintiff - Appellant,           D.C. No. 3:09-cv-08213-LOA

  v.
                                                 MEMORANDUM *
UNITED PARCEL SERVICE, INC.,

                Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                 Lawrence O. Anderson, Magistrate Judge, Presiding **

                           Submitted September 24, 2013 ***

Before:         RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Regina Lynn Villone appeals pro se from the district court’s summary

judgment in her employment action against United Parcel Service, Inc. (“UPS”)



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alleging discrimination and retaliation in violation of the Americans with

Disabilities Act (“ADA”). We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Kaplan v. City of N. Las Vegas, 323 F.3d 1226, 1229 (9th Cir.

2003), and we affirm.

      The district court properly determined that Villone’s disability

discrimination claim arising out of UPS’s alleged acts in 2006 is time-barred

because Villone filed her lawsuit more than ninety days after the Equal

Employment Opportunity Commission’s (“EEOC”) June 26, 2007 right to sue

letter. See 42 U.S.C. § 12117 (ADA incorporates Title VII procedures); Edwards

v. Occidental Chem. Corp., 892 F.2d 1442, 1445 (9th Cir. 1990) (“An action

brought under Title VII must be filed within ninety days of receipt of a right to sue

letter from the EEOC or appropriate state agency.”).

      The district court properly granted summary judgment on Villone’s

remaining disability discrimination claim because Villone failed to raise a genuine

dispute of material fact as to whether she was “disabled” within the meaning of the

ADA. See Kaplan, 323 F.3d at 1231 (discussing definition of “disability” under

the ADA, including being “regarded as” having a disability); see also Walton v.

U.S. Marshals Serv., 492 F.3d 998, 1006 (9th Cir. 2007) (to show that she is

“regarded as” having a disability, “a plaintiff must show that her employer regards


                                          2                                     11-17418
her as substantially limited in a major life activity and not just unable to meet a

particular job performance standard”).

      The district court properly granted summary judgment on Villone’s

retaliation claim because Villone failed to raise a genuine dispute of material fact

as to whether UPS took an adverse employment action against her or whether there

was a causal connection between her protected activity and the alleged adverse

actions. See Pardi v. Kaiser Found. Hosps., 389 F.3d 840, 849-50 (9th Cir. 2004)

(discussing prima facie case of retaliation under the ADA).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                     11-17418